DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given with a call to Richard Kim on 31 December 2020.
The application has been amended as follows: 
Claim 21 has been amended to fix a typographical error of “wherein the at lest one first seal ring cell” to read “wherein the at least one first seal ring cell”.
Claim 29 has been amended to fix a typographical error of “wherein the at lest one first seal ring cell” to read “wherein the at least one first seal ring cell”.
Claim 48 has been amended to fix a typographical error of “wherein the at lest one first seal ring cell” to read “wherein the at least one first seal ring cell”.

Allowable Subject Matter
Claims 21-29 and 41-51 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Claim 21 and depending claims 22-29 are allowable because prior art does not disclose alone or in combination along with the limitations of the independent claim such as “at least one second seal ring comprising…a ground connection disposed in one of the second plurality of metal layers without metal vias…wherein the at least one first seal ring cell and the at least one second seal ring cell are a part of a sequence of abutting 
Claim 29 and depending claims 41-47 are is allowable because prior art does not disclose alone or in combination along with the limitations of the independent claim such as “at least one second seal ring comprising…a ground connection disposed in one of the second plurality of metal layers without metal vias…wherein the at least one first seal ring cell and the at least one second seal ring cell are a part of a sequence of abutting seal ring cells that extend continuously across an entire distance between at least two adjacent corner cells of the structure”.
Claim 48 and depending claims 49-51 are allowable because prior art does not disclose alone or in combination along with the limitations of the independent claim such as “the at least one second seal ring cell includes a ground connection disposed in one of the plurality of metal layers without dummy metal vias…wherein the at least one first seal ring cell and the at least one second seal ring cell are a part of a sequence of abutting seal ring cells that extend continuously across an entire distance between at least two adjacent corner cells of the structure”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Zandra Smith, can be reached at 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance form a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


					Abbigale Boyle 
Examiner, Art Unit 2816
/ABBIGALE A BOYLE/Examiner, Art Unit 2816                                                                                                                                                                                                        
/MARK W TORNOW/Primary Examiner, Art Unit 2891